UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8149


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARRY BAKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:02-cr-00033-RGD-JEB-1)


Submitted:    February 19, 2009             Decided:   March 5, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Baker, Appellant Pro Se. Joseph Evan DePadilla, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Baker appeals the district court’s order denying

his     motion    for    reduction      of     sentence       under       18    U.S.C.

§ 3582(c)(2) (2006).           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          See United States v. Baker, No. 2:02-cr-

00033-RGD-JEB-1       (E.D.    Va.    filed     Sept.   17,       2008    &    entered

Sept. 19,    2008).      We    deny   Baker’s    motion     for    appointment      of

counsel.    We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in    the       materials

before    the    court   and   argument      would   not    aid    the    decisional

process.

                                                                               AFFIRMED




                                        2